Citation Nr: 1019482	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Evaluation of posttraumatic stress disorder (PTSD) and 
dysthymic disorder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from October 1966 to August 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Cheyenne, Wyoming, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a 
bilateral hearing loss disability and evaluation of PTSD and 
dysthymic disorder are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Hemorrhoids were not manifest in service and are not 
attributable to service.  


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in May 2007 and November 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Available service and VA treatment records have been 
associated with the claims folder along with post service 
medical records.  

In connection with the current appeal, an appropriate 
examination has been conducted.  However, the Board 
recognizes that an etiology opinion was not rendered.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of hemorrhoids attributable 
to service.  In reaching this conclusion, the appellant's own 
lay statements were considered, but as will be explained in 
the body of this decision, such statements do not credibly 
establish an in service occurrence.  For this reason, the 
evidence does not indicate that the claimed disability is 
related to active service such as to require an opinion, even 
under the low threshold of McLendon.  As such, VA has 
satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim.




Legal Criteria 

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  A claim 
for service connection generally requires competent evidence 
of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

Analysis 

The appellant has appealed the denial of service connection 
for hemorrhoids.  After review of the record, the Board finds 
that service connection for hemorrhoids is not warranted.  

Here, the Board is presented with positive and negative 
evidence.  The positive evidence includes the showing of 
hemorrhoids.  In an undated post service record, there was 
positive external hemorrhoids.  Rectal bleeding off and on 
for three years, bright red blood was noted in October 1985.  
There was also a notation of external tags and internal 
hemorrhoids.  In August 1997, rectal, large hemorrhoids were 
noted.  There was an impression of hemorrhoids.  During the 
November 2007 VA compensation and pension examination, the 
appellant reported that he was treated for hemorrhoids while 
hospitalized for malaria in 1968.  The appellant reported a 
current history of being diagnosed with external hemorrhoids 
with complaints of itching and bleeding on an intermittent 
basis.  Examination revealed two large external hemorrhoids.  
It was noted that on rectal examination, it did not appear 
that the appellant had significant internal hemorrhoids.  
Hemorrhoids, reported treatment while hospitalized for 
malaria, was diagnosed.  Furthermore, the appellant has 
related that he has had trouble with hemorrhoids since 
service.  The Board has considered such evidence in 
conjunction with all the evidence of record.  

However, the Board is also presented with convincing negative 
evidence.  The appellant has reported treatment for 
hemorrhoids in service while hospitalized for malaria.  
However, there is no showing of such in the service treatment 
records.  Although service treatment records reveal treatment 
for malaria, there is no showing of treatment for hemorrhoids 
during this time.  The Board further notes that the August 
1968 separation examination revealed normal anus and rectum. 
Examination in January 1969 also revealed normal digestive 
system to include evaluation for hemorrhoids.  The 
examination specifically included an evaluation for 
hemorrhoids.  

Based upon the evidence of record, the Board finds that 
service connection for hemorrhoids is not warranted.  The 
Board is presented with the appellant's lay statements 
regarding onset and continuity.  To the extent that the 
appellant attributes his hemorrhoids to service, the Board 
notes that the appellant's assertions of continuity are not 
credible.  In this regard, the Board notes that the appellant 
has reported having hemorrhoids in service that continued 
after service.  However, his separation examination revealed 
normal anus and rectum, and an absence of hemorrhoids.  
Examination in January 1969 also revealed normal digestive 
system include evaluation for hemorrhoids.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's assertions that his hemorrhoids 
are related to service to be less persuasive than the normal 
findings at separation and in January 1969.  Here, the Board 
is not presented with an absence of evidence.  Rather, 
evaluation for hemorrhoids in 1968 and 1969 were each 
reported as normal.  Such normal findings prepared by skilled 
professionals are far more probative and credible than the 
appellant's remote assertions. 

The Board has considered the lay statements of record and 
acknowledges the appellant's report of being treated for 
hemorrhoids in service.  However, nothing persuasive in the 
record shows that his current hemorrhoids are related to 
service.  We again note that we have considered the 
appellant's statements and pleading.  While the evidence of 
record shows that the appellant has hemorrhoids, the Board 
finds that the more persuasive evidence shows that the 
current disability is not attributable to service.  The 
preponderance of the evidence is against the claim for 
service connection and there is no doubt to be resolved.  
Accordingly, service connection for hemorrhoids is denied.  


ORDER

Service connection for hemorrhoids is denied.  


REMAND

The appellant has appealed the denial of service connection 
for a bilateral hearing loss disability.  The appellant was 
afforded a VA compensation and pension examination in 
November 2007.  During this examination, auditory thresholds 
at 3000 and 4000 Hertz were 40 decibels or higher in both 
ears.  It was noted that the appellant worked in oil and gas 
business following service and that he owned a busy 
restaurant business for the past 20 years.  The VA examiner 
opined that, after reviewing audiometric testing results from 
discharge in 1968 which showed all hearing threshold levels 
were within normal limits bilaterally, any hearing loss 
recorded after that time is not as a result of military 
service.  The examiner stated that the hearing loss is not 
caused by or as a result of military service. 

The Board notes that a review of the record discloses that 
the appellant did not have a hearing test conducted at 
separation.  The Board is mindful that the appellant's pre-
induction examination revealed 15/15 whispered voice for both 
ears and audiometric testing was completed.  The Board is 
also mindful that the appellant's ears were reported normal 
at separation.  However, there is no showing of audiometric 
testing or at least no results are documented in the service 
treatment records.  As such, the November 2007 examiner's 
notation that audiometric testing results from discharge in 
1968 showed all hearing threshold levels were within normal 
limits bilaterally is inaccurate and thus his opinion is 
unreliable.  

In light of the above, the Board finds that another opinion 
is needed before this issue can be decided.  Pursuant to 38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA 
will obtain an examination or an opinion if it is necessary 
to decide the claim.  An examination or opinion is necessary 
when the record does not contain sufficient competent medical 
evidence to decide the claim, but the record (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurring symptoms of disability; 
(2) shows an event or disease in service, or a disease or 
symptoms list in 38 C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 
during the applicable presumptive period; and (3) indicates 
the claimed disability of symptoms may be associated with the 
known events, injury or disease in service or with another 
service- connected disability.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

The appellant has appealed the denial of a higher evaluation 
for PTSD and dysthymic disorder.  In his Appeal Hearing 
Options form, received in December 2008, the appellant 
requested a videoconference hearing before a BVA Board member 
via telephone/television hook up at the Cheyenne RO.  The 
option noted that by indicating a desire for a video 
conference hearing the appellant waived his right to an in 
person hearing before a BVA Board member.  In his VA Form-9, 
Substantive Appeal, received on the same day, the appellant 
indicated that he did not want to appear for a BVA Hearing.  
The appellant has not been afforded a videoconference 
hearing.  As such, a remand is warranted so that the 
appellant can be scheduled for a hearing as requested.  

Accordingly, the case is REMANDED for the following action:

1.  A VA opinion should be obtained.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present bilateral 
hearing loss disability is attributable to 
service.  A discussion of the complete 
rationale for all opinions expressed 
should be included in the examination 
report.  

2.  Schedule the appellant for a video 
conference hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


